Title: From James Madison to Albert Gallatin, 26 December 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


26 December 1804, Department of State. “The enclosed letter addressed to Mr. Wynn, was communicated to me with a view to establish the construction it urges of the Act supplementary to the Consular act: but as the construction contended for would affect the public receipts, I have supposed it proper that your sentiments should rule the Consuls, some of whom have referred the point for instructions. Be pleased to return the letter.”
